Citation Nr: 1728216	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  07-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for disability characterized as residuals, meniscectomy, right knee with degenerative changes and slight instability, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel

INTRODUCTION

The Veteran had active military service in the Air Force from January 1987 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia. 

In September 2011, the Veteran testified before the undersigned at a travel board hearing.  A transcript of the hearing is of record. 

In February 2012, the Board remanded the case on appeal to the RO for further development.  The case returned to the Board and the Board issued an opinion denying the claim in July 2013.  The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a joint motion for remand (JMR) of the Board's July 2013 decision.  The Board then remanded the case to the RO in February 2016 pursuant to the JMR. 

In February 2017, the Board remanded this case for further development as the Veteran requested an additional video hearing before the Board.  That hearing was cancelled by the Veteran's representative in a March 2017 letter. 


FINDINGS OF FACT

1. Throughout the entire appeal period, the Veteran's right knee disability has been evaluated as 20 percent disabling by the RO under Diagnostic Code 5260 for limitation of flexion.

2. For the entire period on appeal, the Veteran's right knee disability was manifested by limitation of flexion, at worst, to 45 degrees and pain.  

3. From February 21, 2012 to July 22, 2014, the evidence of record shows the Veteran's right knee extension was limited to 10 degrees. 

4. From July 22, 2014, the record shows that the Veteran's right knee disability is characterized by slight lateral instability.

5. From July 22, 2014, the Veteran's right knee disability was manifested by "cartilage, semilunar, removal of, symptomatic" distinct from limitation of motion and instability. 

CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a rating in excess of 20 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2. From February 21, 2012 to July 22, 2014, the criteria for a separate 10 percent disability rating for limitation of extension of the right knee have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

3. From July 22, 2014, the criteria for a separate 10 percent disability rating for slight lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

3. From July 22, 2014, the criteria for a separate 10 percent disability rating for right knee "cartilage, semilunar, removal of, symptomatic" have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Entitlement to an Increased Rating

A. Applicable Law

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports
are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  

Diagnostic Code (DC) 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is warranted for leg flexion limited to 30 degrees.  A 30 percent evaluation is warranted for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is warranted for leg extension limited to 15 degrees.  A 30 percent evaluation is warranted for leg extension limited to 20 degrees.  A 40 percent evaluation is warranted for leg extension limited to 30 degrees.  A 50 percent evaluation is warranted for leg extension limited to 45 degrees.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a Veteran who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment.  A 20 percent evaluation is warranted for moderate knee impairment.  A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  That is, there are two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, DC 5259's second requirement of being "symptomatic" is broad enough to encompass all symptoms, including instability.  DC 5258 contemplates a maximum 20 percent rating for dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.

B. Facts 

The Veteran sustained a right knee injury during service in 1989.  He had surgery in service to repair his meniscus.  

The Veteran was originally granted service connection for his right knee disability in a December 1990 rating action.  It was assigned a non-compensable evaluation effective from March 1990.  An August 2003 rating action increased the evaluation to 20 percent, effective from August 2003.  In February 2005, the Veteran submitted the claim that is the subject of this appeal.  He had a meniscectomy in February 2005.  As a result of this surgery, he was assigned a temporary total rating from February 25, 2005 to April 1, 2005, when the 20 percent evaluation was resumed.  Following this, the next available record is a May 2007 VA examination, during which the Veteran complained of pain and the examiner acknowledged the Veteran's disability had been ongoing for 20 years.  The examiner noted the Veteran's abnormal gait and further noted that he required a cane in order to walk.  Flexion in the Veteran's right knee was to 45 degrees, and at 20 degrees pain was noted to occur.  Extension in the Veteran's right knee was normal.  The examiner noted that the joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, and lack of endurance.  The meniscectomy procedure that the Veteran had on his right knee was noted along with some degenerative changes. 

The next records in the Veteran's file indicate private treatment from August 2009.  Those records reflect complaints of knee pain from the Veteran as well as a diagnosis of moderate to severe osteoarthritis and degenerative joint disease (DJD).  X-rays that were taken in September 2011 showed moderate degenerative changes affecting medial area. 

At a February 2012 VA examination, the examiner noted a diagnosis of  
DJD in the right knee.  The Veteran reported severe pain and swelling; pain with weight bearing; difficulty climbing stairs; and numbness.  The Veteran did not report nor did the examiner note flare ups.  

Flexion of the right knee was noted to end at 95 degrees, painful motion began at 40 degrees, and extension ended at 10 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The right knee Range of Motion (ROM) post-test flexion ended at 95 degrees, and post-test extension ended at 10 degrees.  

The Veteran was not noted to have additional limitation in ROM of the knee and lower leg following repetitive use testing; he was noted to have functional loss of the knee and lower leg with less movement than normal and pain on movement.  The Veteran was noted to have tenderness, but no effusion.  When examining the strength of the Veteran's knee, the examiner noted that the flexion and extension of the knee was of normal strength.  The examiner noted that that the Veteran had normal anterior and posterior stability.  No medial lateral instability was noted.  There was no evidence or history of recurrent patellar subluxation or dislocation.  Both the Veteran's scar and his regular use of his cane and brace were noted.  The examiner acknowledged that imaging studies had been performed on the Veteran and degenerative, traumatic arthritis was documented.  The examiner noted that September 2011 X-rays showed DJD in the medial area.  

At the time, the Veteran was working as a social worker.  The examiner noted that the Veteran's knee and leg conditions were impacting his ability to work because the Veteran could not pay visits to his clients, if he had to climb stairs.  
Additionally, the examiner noted that there had not been instability demonstrated.  Similarly, there was no evidence of weakened movement, excess fatigability, or flare-ups. 

March 2012 treatment records noted chronic pain worse with weight bearing and in May 2012 the Veteran reported tripping and falling down the stairs because of his 'bad' right knee.  He was using a cane and taking over the counter pain relievers.  

In June 2012, private treatment records showed a right knee ROM of 5-90 degrees.  Imaging studies showed moderately advanced osteoarthritic changes in the medial region, and no effusion.  The Veteran's diagnosis of DJD was continued. 

In April 2013, there were complaints of knee pain from the Veteran and he said that his right knee buckled; he fell again, fracturing one of his toes.  

In January 2014, private treatment records show that the Veteran contended that his knee pain had gotten worse.  The doctor noted that the Veteran's knees did not swell often; x-rays of both knees were taken and reviewed showing degenerative changes in the right knee.  The examiner, again, confirmed the Veteran's diagnosis of DJD.  Additionally, the doctor noted that the Veteran's ROM in the right knee had decreased.  

In July 2014, a treatment note stated the Veteran's ROM was at 90 degrees and on extension it was 10 degrees.  In a July 2014 Disability Benefits Questionnaire (DBQ), the Veteran was noted to have flare-ups.  The Veteran reported that it was painful to bend and bear weight.  The Veteran's knees would often go numb when sitting for a period of an hour or more.  He also reported painful swelling.  In regard to ROM, the doctor noted that flexion was 80 degrees due to pain.  Extension for the right knee was marked at 0 degrees with no painful motion reported.  The Veteran had the ability to perform repetitive-use testing with his right knee, and his post-test ROM flexion was noted at 80 degrees.  Extension was noted to end at 0 degrees.  He was noted to have functional loss of the knee and lower leg with less movement than normal as well as pain on movement.  The Veteran was noted to have tenderness, but no effusion.  The strength of the Veteran's right knee for flexion and extension was also noted as normal.  

When examining the Veteran's meniscus condition, the July 2014 examiner noted the previous meniscal procedures.  A meniscal tear, episodes of joint locking and joint pain were all acknowledged.  The Veteran reported residual symptoms due to the surgery including pain, weakness, fatigability and incoordination; but, there was not any additional limitation on the Veteran's functional ability of the knee joint during flare-ups or repeated use.  The Veteran's diagnosis at that time was residuals of the meniscectomy of the right knee with degenerative changes.  The July 2014 examiner's impression of the Veteran's disability was moderate tricompartmental degenerative osteoarthritis involving the right knee with a diagnosis of DJD. 

The July 2014 examination noted that the Veteran has had a meniscus condition with frequent episodes of joint pain, effusion, and "locking."  The joint stability tests showed that there was no anterior or posterior instability.  However, the examiner marked that the Veteran had slight medial lateral instability in his right knee of 0-5 millimeters.  

The Veteran sought treatment at the VA Medical Center from August 2014 to July 2015 for knee pain receiving counseling for his condition and medications. 

In the Veteran's February 2016 VA examination, the examiner acknowledged the Veteran's statement that he injured his right knee while playing football in 1989 as well as the corresponding in service surgery.  The Veteran contended that his disability had worsened and his current disability was not adequately represented by the rating assigned.  The Veteran had trouble with pain when walking.  The Veteran's knee locked up and gave way at times.  He had been seen by VA orthopedic specialists, received injections, took Naproxen for pain, and utilized a brace.  The Veteran reported joint instability, throbbing pain in his right knee, as well as popping and locking of the knee upon movement.  The Veteran reported having to adjust his knee before getting out of bed in the morning to help avoid pain.  His right knee has given out randomly and he reported multiple falls-the last fall being 6 weeks prior to the February 2016 examination. 

Upon physical examination, the examiner noted a limitation of flexion to 100 degrees, from a normal range of 140 degrees, due to pain.  The examiner noted the Veteran's extension to be normal.  No other limitation of motion was noted, and there was no additional loss of range of motion following repetitive use testing.

Additionally, the examiner recorded that there was remaining effective function of the right knee, and the Veteran's condition was not noted to impact his ability to perform certain types of occupational tasks.  Results from an X-ray examination revealed and confirmed degenerative arthritis in the right knee.  The Veteran was not examined during a flare-up, and he was able to perform repetitive-use testing; no ankylosis was reported.

Further, the examiner noted that there was no medical evidence of joint instability.  The examiner reasoned that it is possible the Veteran's reported instability is related to knee pain, which may cause the knee to buckle.  He explained that weakness in the leg could similarly result in the Veteran's feelings of instability.  The Veteran's MRIs in the past showed evidence of degenerative disease in the medial meniscus and the 2005 procedure should be taken into account.  However, all of the orthopedic examinations were reviewed by the examiner, and they failed to show any significant joint instability.  The examiner noted that despite bony prominence over the medial joint, the Veteran's range of motion was good with some limitation possibly related to effort, because the Veteran had flexion to 130 degrees in 2014.  Without any significant events to account for a 30 degree decrease in range of motion, the examiner opined that the range of motion in the right knee would likely be similar. 

Ultimately, the examiner found no new evidence to substantiate objective instability of the right knee as the Veteran has contended.  There is no evidence that the Veteran has had injury to a major ligament of the knee to cause instability.  The examiner acknowledged that the Veteran's consistent complaints; however, the examiner opined that the Veteran's perceived instability is not confirmed with objective testing. 

C. Analysis

Given the foregoing, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 20 percent for the Veteran's right knee under DC 5260 is not warranted.  In order to qualify for the next highest evaluation under DC 5260, the Veteran's flexion would have to be limited to 30 degrees, and at no point does the record reflect such.  The Veteran's flexion during the appeal period was at worst to 45 degrees.  Therefore, the Veteran's limitation of flexion does not meet the criteria for the next highest rating. 

In regards to the Veteran's limitation of extension, evidence shows that from the February 21, 2012 examination to the examination on July 22, 2014, the Veteran's extension was limited to 10 degrees.  As such, the Veteran meets the criteria for a separate 10 percent rating under DC 5261 for limitation of extension for that timeframe.  In order to qualify for the next highest evaluation, the Veteran's extension would have to be limited to 15 degrees, which would have qualified him for a 20 percent rating.  The evidence of record fails to demonstrate that the Veteran's extension was abnormal before February 21, 2012 or after July 22, 2014. 

At the July 22, 2014 examination, the Veteran examiner acknowledged the intermittent presence of effusion of the knee, not apparently contemplated by the diagnostic codes for loss or motion or instability.  Given this finding and the Veteran's history of meniscus surgery, the Board will assign a separate 10 percent evaluation under Diagnostic Code 5259 from this point.  

Also at the July 22, 2014 examination, the joint stability tests showed that there was no anterior or posterior instability.  However, the examiner marked that the Veteran had slight medial lateral instability in his right knee of 0-5 millimeters.  Therefore, the Veteran qualifies for a 10 percent rating for instability under DC 5257 from the time of this examination.  The Veteran is ineligible for the next highest rating absent the presence of any greater level of instability shown.  


The Board also finds that the Veteran's pain and difficulty moving in this case do not constitute additional functional loss warranting a higher schedular rating.  Despite the Veteran having pain upon movement at the 20 degree mark back in May 2007, his ROM improved over time during the appeal.  The evidence of record does not show that the symptoms of functional loss in his right knee disability rise to a level contemplated by the next highest disability rating, and his flexion has not been limited to 30 degrees. 

In sum, the Board is not disturbing the 20 percent evaluation assigned under Diagnostic Code 5260, but is granting a separate 10 percent rating under Diagnostic Code 5257, effective from July 2014; a separate 10 percent evaluation under Diagnostic Code 5259, effective from July 2014; and a separate 10 percent evaluation under Diagnostic Code 5261 for the period between February 2012 and July 2014.  

Extraschedular Consideration

The Board acknowledges the May 2017 brief filed by the Veteran's representative seeking extraschedular consideration  as well as the application of 38 C.F.R. § 3.321(b)(1), which is reserved for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describes the symptomatology related to the Veteran's service-connected right knee disability and indeed, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as set out in this case.  In short, there is nothing exceptional or unusual about the Veteran's knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.     


ORDER

An evaluation in excess of 20 percent for limitation of flexion of the right knee is denied.

An evaluation of 10 percent for limitation of extension for the right knee from February 21, 2012 to July 22, 2014 is granted. 

An evaluation of 10 percent for "cartilage, semilunar, removal of, symptomatic" effective July 22, 2014, is granted.

An evaluation of 10 percent for slight lateral instability of the right knee effective July 22, 2014, is granted. 




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


